Title: To Thomas Jefferson from Charles Pougens, 25 April 1805
From: Pougens, Charles
To: Jefferson, Thomas


                  
                     Monsieur
                     
                     Paris, Quai Voltaire, No. 10.ce 5 floreal an 13. 25 avril 1805 (V. style.)
                  
                  J’ai eu l’honneur de vous fournir l’Encyclopedie Methodique on par ordre des matières Jusques et y compris la 67e. livraison. Depuis Ce tems il a paru les livraisons 68 et 69 Je vous prie de me donner vos ordres. Non seulement je les exécuterai avec zèle par suite de mon devoir, Mais aussi à raison de ma sincere admiration pour votre personne.
                  Ci joint deux Catalogues, Choisissez disposez tant pour vous que pour vos amis. Sur l’un des deux est le nom de Mr. françois Cocheris fils mon successeur vu que je me suis retiré des affaires pour reprendre les travaux de mon Dictionnaire Etymologique et raisonné de la langue française dont je m’occupe depuis 25 ans. Mais je me suis reservé la vente de mes magazins actuellement existans et le service de quelques personnes distinguées.
                  Veuillez Monsieur, prendre en Considération le fait suivant.—J’ai déposé Chez Mr J. Kaumann chargé des affaires de la Maison James Dupoy à New York deux Caisses livres FLP Nos. 1. et 2. Ces Messieurs ont le Catalogue et peuvent le mettre sous vos yeux. Ce sont tous bons ouvrages Courans, nouveaux et bien choisis. Le prix de ces deux Caisses qui sont très fortes s’éleve à la somme de Cinq mille trente neuf livres six sols Tournois ou environ Deux cent dix livres Sterling monnaye d’Angleterre. Ce prix est très doux même pour Paris. Chaque volume ne reviendrait guères l’un dans l’autre qu’à deux Shillings. Il y aura ensuite le port à payer et je Crois aussi quelques droits. J’ai pensé que je pourrais beneficier en les envoyant hors d’Europe. Je m’en rapporterai sur cela à votre décision. Mon but intérieur étant de retourner entièrement aux lettres, J’aimerais à terminer toutes mes affaires et je les laisserai au susdit prix net qui est le prix Coutant si vous Croyez que la Chose soit bien ainsi. Mon opinion est que ces livres en très grande partie vous Conviennent. Mon desir bien vif est de m’en déffaire par la raison que je viens de vous soumettre
                   J’ai l’honneur, Monsieur de vous saluer avec Respect.
                  
                     Pougens
                     
                  
                  
                     
                        Vu l’eloignement Je voudrais ne me défaire de ces deux caisses que toute à la fois et ne point les divides.
                  
               